                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         SOUTHERN DIVISION

 KYMBERLI GARDNER                                                       PLAINTIFF

 v.                                              CAUSE NO. 1:15CV423-LG-RHW

 CLC OF PASCAGOULA, LLC d/b/a                                         DEFENDANT
 PLAZA COMMUNITY LIVING
 CENTER

                  ORDER GRANTING IN PART MOTION FOR
                    ATTORNEYS’ FEES AND EXPENSES

      BEFORE THE COURT is [91] Motion for Attorney Fees and Expenses filed

by Plaintiff Kymberli Gardner, the prevailing party in a Title VII employment

discrimination jury trial conducted in April and May 2019. Plaintiff requests

$97,840.00 in attorney fees and $5077.57 in expenses. Defendant CLC of

Pascagoula, LLC filed a response in opposition, and Gardner has replied. After due

consideration of the submissions, the Court awards Gardner $62,656.00 in attorney

fees and $4433.79 in expenses.

                                       DISCUSSION

I. ATTORNEYS’ FEES

      “As always, the Court uses the lodestar method to calculate an award of fees.”

Lighthouse Rescue Mission, Inc. v. City of Hattiesburg, Miss., No. 2:12-CV-184-KS-

MTP, 2014 WL 4402229, at *3 (S.D. Miss. Sept. 5, 2014) (citation omitted). The

lodestar is calculated by multiplying the number of hours reasonably expended on

the litigation by the reasonable hourly billing rate. Id.; see Hensley v. Eckerhart,

461 U.S. 424, 433 (1983). “[T]he lodestar method yields a fee that is presumptively
sufficient.” Perdue v. Kenny A. ex rel. Winn, 559 U.S. 542, 552 (2010) (citations

omitted). The Court may then “adjust the lodestar up or down” to account for

factors that bear on the propriety of a fee award – the Johnson factors. Shipes v.

Trinity Indus., 987 F.2d 311, 320 & n.6 (5th Cir. 1993) (citing Johnson v. Ga.

Highway Express, Inc., 488 F.2d 714 (5th Cir. 1974)).

      “The party seeking reimbursement of attorneys’ fees has the burden of

establishing the number of attorney hours expended, and can meet that burden only

by presenting evidence that is adequate for the court to determine what hours

should be included in the reimbursement.” La. Power & Light Co. v. Kellstrom, 50

F.3d 319, 324 (5th Cir. 1995) (cleaned up). The amount sought and the hours

expended must be reasonable. Id. at 325. “The court should exclude all time that is

excessive, duplicative, or inadequately documented.” Jimenez v. Wood Cty., 621

F.3d 372, 379-80 (5th Cir. 2010).

      An attorneys’ fee award ruling should “explain how each of the Johnson

factors affects its award” but “need not be meticulously detailed to survive appellate

review.” In re High Sulfur Content Gasoline Prod. Liab. Litig., 517 F.3d 220, 228

(5th Cir. 2008); see Blanchard v. Bergeron, 893 F.2d 87, 89 (5th Cir. 1990) (“[W]e

will not require the trial court’s findings to be so excruciatingly explicit in this area

of minutiae that decisions on fee awards consume more judicial paper than did the

cases from which they arose.”). As the Supreme Court has explained, “trial courts

need not, and indeed should not, become green-eyeshade accountants. The essential




                                           -2-
goal in shifting fees (to either party) is to do rough justice, not to achieve auditing

perfection.” Fox v. Vice, 563 U.S. 826, 838 (2011).

      A. The Lodestar

             1) Hourly Rate

      Gardner seeks fees only for her counsel, Daniel Waide. Waide states that he

has been practicing law in Hattiesburg, Mississippi since 2010, concentrating on

civil rights and employment cases. This case was accepted on a pure contingency

basis, and Waide proposes an hourly fee of $250 for his work.

      The general rule is that “‘reasonable’ hourly rates ‘are to be calculated

according to the prevailing market rates in the relevant community.’” McClaim v.

Lufkin Indus., Inc., 649 F.3d 374, 381 (5th Cir. 2011) (quoting Blum v. Stenson, 465

U.S. 886, 895 (1984)). Gardner bears the burden of “produc[ing] satisfactory

evidence . . . that the requested rates are in line with those prevailing in the

community for similar services by lawyers of reasonably comparable skill,

experience and reputation.” Id. (quoting Blum, 465 U.S. at 896 n.11).

      Usually, “the ‘relevant market for purposes of determining the prevailing

rate to be paid in a fee award is the community in which the district court sits’” –

here, the Southern Division of the Southern District of Mississippi – and the

reasonable hourly rate for that community “is established through affidavits of

other attorneys practicing there.” Tollett v. City of Kemah, 285 F.3d 357, 368 (5th

Cir. 2002) (quoting Scham v. Dist. Courts Trying Criminal Cases, 148 F.3d 554, 558

(5th Cir. 1998)). Courts also look to other court decisions regarding the prevailing



                                          -3-
rate. See, e.g., Walker v. U.S. Dep’t of Hous. & Urban Dev., 99 F.3d 761, 660 (5th

Cir. 1996) (affirming prevailing rate arrived at by district court using “the hourly

rate on awards by other judges in the [division,] previous awards in the . . . case,

and the published billing rates of outside counsel”).

      Gardner provides affidavits from four attorneys. Joseph “Whit” Cooper

practices in Ashland, Mississippi, and states that a reasonable hourly rate for

Waide is at least $250. (Pl. Mot. Ex. B, ECF No. 91-2.) Mariano Barvie practices in

Gulfport, Mississippi and states that a reasonable hourly rate for Waide would be at

least $250. (Pl. Mot. Ex. F, ECF No. 91-6.) Herbert H. Klein, III practices in

Hattiesburg, Mississippi and states that a reasonable hourly rate for Waide is at

least $225. (Pl. Mot. Ex. C, ECF No. 91-3.) William Allen practices in Brookhaven,

Mississippi and states that a reasonable hourly rate for Waide is at least $200. (Pl.

Mot. Ex. D, ECF No. 91-4.)

      Gardner also notes the fees awarded in other cases. She first cites E.E.O.C.

v. Agro Distribution, LLC, 555 F.3d 462 (5th Cir. 2009), where the Fifth Circuit

upheld an award totaling $225,000 in an employment discrimination case.

Unfortunately, there is no discussion of the hourly rate in that opinion; the court

simply affirms the district court’s holding that “the rates charged by the respective

attorneys and staff members are adequately documented and represent reasonable

rates for the time and skill of the attorneys involved.” Id. at 473.

      Next, Gardner points to Brown v. Mississippi Department of Health, in which

the court awarded Robert Norris, who had been practicing approximately nine years



                                          -4-
at the time, $235 an hour in an employment discrimination case that resulted in a

favorable jury verdict. Brown, No. 3:11-CV-146-CWR-FKB, 2013 WL 12128785, at

*4 (S.D. Miss. Mar. 5, 2013). Gardner also brings the Court’s attention to an

opinion in the U.S. ex rel. Rigsby v. State Farm Fire & Casualty Company case, in

which attorney Laura K. Barbour, also admitted to practice in 2010, was awarded

an hourly rate of $262.00. The court found that rate “commensurate with her

experience and [ ] reasonable under the circumstances of this particular case.”

Rigsby, No. 1:06CV433-HSO-RHW, 2014 WL 691500, at *17 (S.D. Miss. Feb. 21,

2014).

         Both Gardner and CLC cite Canaski v. MID Mississippi Properties, Inc.,

where the court found that an hourly rate of $200.00 for Daniel Waide was

“reasonable in light of the customary rates in this area for the same services

provided by attorneys with similar experience, reputation, and ability.” Canaski,

No. 1:15CV344-HSO-JCG, 2017 WL 4531690, at *5 (S.D. Miss. May 17, 2017).

         CLC provides an affidavit from attorney Brad Dillard, who along with John

Wheeler, defended CLC in this case. Dillard states that a reasonable hourly rate for

Waide’s services in the Gulfport area would be in the range of $150 to $175. Dillard

states that he and Wheeler charged CLC $150 per hour. (Def. Resp. Ex. A, ECF No.

93-1.)

         Additionally, CLC provides an affidavit from attorney Jason Dare, whose

practice is employment claim defense in the Jackson, Mississippi area. Dare states

that he examined many of the pleadings in this case and believes the requested rate



                                         -5-
is excessive; “[t]he customary and reasonable rate for attorneys’ fees in Mississippi

for the handling of cases similar to the one at issue would be $155 - $200 for

attorneys with five to ten years of litigation experience.” (Def. Resp. Ex. D, at 2,

ECF No. 93-4.)

      Considering all of this information, the Court finds that an hourly fee of $200

is reasonable in this area for an attorney of Waide’s experience litigating a case of

this type.

             2. Hours Expended

      Waide claims a total of 391.60 hours spent representing Gardner, supported

with an itemized billing statement. CLC objects to 161.09 of the hours as either

excessive to the need, spent on unsuccessful claims, or spent traveling.

      The Court finds no reduction is in order for time spent on alleged

“unsuccessful claims or motions”. To determine whether an attorney’s fee award

should be reduced for partial success, the Court must consider whether Gardner

failed to prevail on claims that were unrelated to the claims on which she

succeeded, and whether she achieved a level of success that makes the hours

expended a satisfactory basis for making a fee award. Hensley v. Eckerhart, 461

U.S. 424, 433 (1983); see also United States ex rel. Longhi v. Lithium Power Techs.,

575 F.3d 458, 475-76 (5th Cir. 2009). All of the claims or motions CLC contends

were unsuccessful and therefore uncompensable were closely related to the claims

on which Gardner ultimately succeeded. For this reason, the Court will not reduce




                                          -6-
Waide’s claimed hours for time spent on matter characterized as unsuccessful

motions or claims.

      However, Waide is not entitled to his regular fee for seventeen hours of

unproductive travel time. See Shipes, 987 F.2d at 320; Wiemer v. Rubino, No.

1:16CV99-LG-RHW, 2019 WL 2461817, at *5 (S.D. Miss. June 12, 2019); JGT, Inc.

v. Ashbritt, Inc., No. 1:09CV380WJG-JMR, 2011 WL 1323410, at *4 (S.D. Miss. Apr.

5, 2011) (noting that courts typically compensate travel time at 50% of the

attorney’s hourly rate in the absence of documentation that any legal work was

accomplished during travel time.) Additionally, some of the time entries appear

excessive for an experienced employment discrimination lawyer, such as more than

six hours to complete the initial EEOC charge, seven hours to draft the complaint,

and almost seventeen hours for deposition preparation. “The plaintiffs are charged

with the burden of showing the reasonableness of the hours they bill and,

accordingly, are charged with proving that they exercised billing judgment.” Walker

v. U.S. Dep’t of Hous. & Urban Dev., 99 F.3d 761, 770 (5th Cir. 1996). The Court

does not find indicia of the exercise of billing judgment in Gardner’s submissions,

and therefore the Court will exercise its discretion to apply a simple percentage

reduction of twenty percent. See id.

             3. The Lodestar Calculation

      The lodestar is $62,656.00, calculated by multiplying the reasonable hours

expended (313.28) by the reasonable hourly rate ($200).

      B. The Johnson Factors



                                         -7-
      After the lodestar is determined, the Court may adjust the fee award upward

or downward applying the twelve factors articulated in Johnson v. Georgia Highway

Express, Inc.1 But “the lodestar method yields a fee that is presumptively

sufficient.” Perdue v. Kenny A. ex rel. Winn, 559 U.S. 542, 552 (2010). And “many of

the Johnson ‘factors usually are subsumed within the initial calculation of hours

reasonably expended at a reasonable hourly rate.’” Penthouse Owners Ass’n, Inc. v.

Certain Underwriters at Lloyd’s, London, No. 1:07-CV-568-HSO-RHW, 2011 WL

6699447, at *4 (S.D. Miss. Dec. 21, 2011) (quoting Hensley, 461 U.S. at 434 n.9). In

this case, neither party argues for a Johnson adjustment. The Court concludes that

its calculated lodestar adequately accounts for the concerns raised by the Johnson

factors and results in an appropriate fee.

II. EXPENSES

      Gardner seeks $5,077.57 in expenses from CLC. Title VII grants district

courts authority to award costs, including “reasonable out-of-pocket expenses

incurred by the attorney which are normally charged to a fee-paying client, in the

course of providing legal services” to the prevailing party, such as postage,



1 The twelve Johnson factors are: (1) the time and labor required for the litigation;
(2) the novelty and complication of the issues; (3) the skill required to properly
litigate the issues; (4) whether the attorney had to refuse other work to litigate the
case; (5) the attorney's customary fee; (6) whether the fee is fixed or contingent; (7)
whether the client or case circumstances imposed any time constraints; (8) the
amount involved and the results obtained; (9) the experience, reputation, and
ability of the attorneys; (10) whether the case was “undesirable;” (11) the type of
attorney-client relationship and whether that relationship was long-standing; and
(12) awards made in similar cases. Johnson, 488 F.2d at 717-18.



                                          -8-
photocopying, paralegal services, long distance telephone charges, and travel costs.

Mota v. Univ. of Texas Houston Health Sci. Ctr., 261 F.3d 512, 529 (5th Cir. 2001).

Furthermore, under 28 U.S.C. § 1920, a court may tax the following costs: fees of

the clerk and marshal; fees of the court reporter for all or any part of the

stenographic transcript necessarily obtained for use in the case; fees and

disbursements for printing and witnesses; fees for exemplification and copies of

papers necessarily obtained for use in the case; docket fees; compensation of court-

appointed experts, interpreters, and special interpretation services.

         CLC objects to 1) Waide’s copying cost of $.35 per page, which it contends

should be reduced to $.10 per page; and 2) the $2575.10 in deposition fees which

lacks supporting documentation. CLC requests that the allowable deposition

expenses be reduced by 25% for the omission.

         A. Copies

         CLC argues that Gardner charged it too much for each photocopy. Gardner

claims thirty-three cents per copy, while CLC states that ten cents is more

appropriate. Neither party provides any documentary or legal support for their cost

request. Nevertheless, thirty-three cents per page is not a facially unreasonable

photocopy cost. In the absence of an objection regarding whether the expense was

reasonably necessary, the Court will allow recovery of Gardner’s claimed photocopy

costs.




                                           -9-
      B. Deposition Expenses

      CLC argues that Gardner’s entry for $2575.10 in “deposition fees” lacks any

backup documentation in support, nor is there an explanation of whose transcripts

were ordered. CLC requests that Gardner’s recovery of this cost be reduced by

twenty-five percent, to $1931.32. Gardner does not address CLC’s objection. There

is no doubt that some deposition expenses were necessarily incurred in this case,

but there is no way for the Court to know the amount from Gardner’s submissions.

Because the parties agree that at least $1931.32 was necessary, Gardner will be

allowed recovery of $1931.32 in deposition fees.

      IT IS THEREFORE ORDERED AND ADJUDGED that the [91] Motion

for Attorney Fees and Expenses filed by Plaintiff Kymberli Gardner is GRANTED

to the extent that Gardner is awarded $62,656.00 in attorneys’ fees and $4433.79 in

expenses against CLC of Pascagoula, LLC, which amount shall accrue interest at

the current legal rate from this date until paid in full.

      SO ORDERED AND ADJUDGED this the 27th day of January, 2020.

                                             s/    Louis Guirola, Jr.
                                                      LOUIS GUIROLA, JR.
                                                   UNITED STATES DISTRICT JUDGE




                                          - 10 -
